Case 1:19-cv-03867-PKC-ST Document 58 Filed 05/06/21 Page 1 of 1 PageID #: 512


                                                                      eeplaw.com
                                                                      80 Pine Street, 38th Floor
                                                                      New York, New York 10005
                                                                      T. 212.532.1116 F. 212.532.1176

                                                                      New Jersey Office
                                                                      576 Main Street, Suite C
                                                                      Chatham, New Jersey 07928



                                          May 6, 2021
BY ECF
Honorable Steven Tiscione
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    Suriel v. PANYNJ, et al., 19 CV 3867 (PKC) (ST)

Your Honor:

      I represent plaintiff in the above-referenced matter. I write pursuant to Fed. R. Civ.
P. 37(b)(2)(A) to respectfully request relief in connection with defendants’ failure to
comply with the Court’s order dated April 20, 2021 and filed at DE #55.

        The April 20th order required the parties to, inter alia, “produce authorizations for
cellular phone records as requested along with any relevant text messages.” In accordance
with the order, plaintiff has produced an executed authorization. Defendants, however,
have failed to provide any authorizations and have recently taken the position that they will
only provide authorizations for their work-issued cellular phones, even though these
defendants, who are friends off the job, admittedly also had personal cellular phones on the
date in question and have previously exchanged text messages. Plaintiff respectfully notes
that the underlying requests, which the April 20th order references and which date to the
initial conference, seek all relevant communication records.

        Thus, and in accordance with Rule 37(b)(2)(A) of the Federal Rules of Civil
Procedure, plaintiff respectfully requests that the Court order defendants Samuel and
Telesford to comply with the April 20th order and produce authorizations for each of their
cellular phones by a date certain, and such other relief as the Court deems just and proper.

       Thank you for your consideration of this request.

                                          Respectfully submitted,

                                          Gabriel P. Harvis
cc:    Defense Counsel
